           Case 1:19-cv-11265-LLS Document 17 Filed 10/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CURTIS McDANIEL,

                                 Plaintiff,
                                                                  19-CV-11265 (LLS)
                     -against-
                                                                        ORDER
 THE PEOPLE OF THE CITY OF NEW
 YORK, et al.,

                             Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is currently incarcerated in Bare Hill Correctional Facility, filed this pro se

action under 42 U.S.C. § 1983, while he was detained on Rikers Island. On August 28, 2020, the

Court granted Plaintiff leave to submit a second amended complaint within 30 days. On

September 15, 2020, the Court granted Plaintiff an additional 60 days from the date of the order

to comply. Although Plaintiff’s time to comply has not yet expired, on October 8, 2020, the

Court received another request from Plaintiff for additional time. He asserts that he was “sickly”

and was waiting to receive a copy of the amended complaint before drafting the second amended

complaint.1 (ECF No. 16.) Plaintiff’s request for another extension of time to file a second

amended complaint is GRANTED.

       The Court grants Plaintiff leave to file his second amended complaint by December 15,

2020.2 If Plaintiff fails to comply within the time allowed and cannot show good cause to excuse



       1
         Plaintiff asserts that he sent in $47.00 to the Court’s Records Department to obtain a
copy of the 94-page amended complaint, and he anticipates that it will take about two to three
weeks to receive the copy.
       2
          Plaintiff’s second amended complaint must comply with the Court’s August 28, 2020
order. Plaintiff should note that the order does not require him to make legal arguments or
include any evidence, but simply to allege facts suggesting that the named defendants violated
his rights during his arrest, subsequent detention, and criminal proceedings. Plaintiff should only
           Case 1:19-cv-11265-LLS Document 17 Filed 10/15/20 Page 2 of 2



such failure, this action will be dismissed for failure to state a claim upon which relief may be

granted.

SO ORDERED.

 Dated:    October 14, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




allege claims arising out of his July 14, 2015 arrest. Thus, there is no need at this juncture for
Plaintiff to do legal research or obtain additional information.
                                                  2
